Citation Nr: 1301082	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  12-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for status post circumcision, with residuals of groin injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 1951.




This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Board remanded the claim so that a VA examination could be scheduled.  Following an attempt to comply with those Remand instructions, as well as a continued denial of the issue, the Veteran's appeal was returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2012 Remand directed the Agency of Original Jurisdiction (AOJ) to schedule a VA neurology examination in order to determine the severity of the Veteran's service-connected status post circumcision, with residuals of groin injury.  However, the claims file is negative for any indication that the Veteran received proper notification of the scheduling of this examination.  Specifically, a letter dated on August 7, 2012 notified him of the August 6, 2012 VA examination.  The Veteran failed to report for the examination.  

The Board acknowledges that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  

United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  However, this presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet.App. 307 (1999).  Thus, it is presumed that the mail is properly delivered, and a claimant's statement alone is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Id.  

In the current appeal, the Board finds that the presumption has been rebutted.  The Board is concerned that the Veteran may not have received notification of the August 6, 2012 VA examination.  Although the notification letter was not returned to the RO as undeliverable, that correspondence was dated one day after the scheduled VA examination. 

Thus, the Board concludes that another attempt should be made to schedule the Veteran for a VA examination.  The Veteran should be notified that when a claimant fails to report, without good cause, for an examination scheduled in conjunction with an original compensation claim, the claim shall be evaluated based on the available evidence of record.  See 38 C.F.R. § 3.655 (2012).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA neurology examination to determine the current severity of his service-connected status post circumcision, with residuals of groin injury.  Any indicated diagnostic tests, studies, and consultations should be accomplished.  All current pathology should be identified, and all pertinent symptomatology, findings, and diagnoses should be described, in detail.  The claims file must be made available to and reviewed by the examiner prior to the requested study, and the examination report should reflect that such a review was made.

The manifestation of any nerve damage should be described in detail, specifying the nerve(s) involved and the degree of any sensory and/or motor dysfunction.  The examiner should reconcile any conclusions with the clinical evidence, including the findings from the April 2008 VA examination report.  

A complete rationale for all opinions should be provided. 

2. After completion of all of the above, the AOJ shall re-adjudicate the claim on appeal, to include under all applicable Diagnostic Codes (DCs) indicated by the evidence of record such as DC 7521 and 4.124a.  If the benefit sought cannot be granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655 (2012).  No action is required of the Veteran until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



